Exhibit 10.5

EXECUTION COPY

 

 

 

GUARANTY

by

PENNYMAC MORTGAGE INVESTMENT TRUST, as guarantor

Dated as of December 20, 2017

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.   

Defined Terms

     1   2.   

Guaranty

     2   3.   

Right of Set-off

     2   4.   

Subrogation

     3   5.   

Amendments, etc. with Respect to the Obligations

     3   6.   

Guaranty Absolute and Unconditional

     3   7.   

Reinstatement

     5   8.   

Payments

     5   9.   

Event of Default

     5   10.   

Severability

     5   11.   

Headings

     6   12.   

No Waiver; Cumulative Remedies

     6   13.   

Waivers and Amendments; Successors and Assigns; Governing Law

     6   14.   

Notices

     6   15.   

Jurisdiction

     6   16.   

Integration

     7   17.   

Acknowledgments

     7  

 



--------------------------------------------------------------------------------

GUARANTY

This GUARANTY, dated as of December 20, 2017 (as may be amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”), is made
by PENNYMAC MORTGAGE INVESTMENT TRUST (“Guarantor”), in favor of PMT ISSUER
TRUST—FMSR, a statutory trust organized under the laws of Delaware (the
“Buyer”).

RECITALS

WHEREAS, pursuant to the Master Repurchase Agreement, dated as of December 20,
2017 (as may be amended, restated, supplemented or otherwise modified from time
to time, the “PC Repurchase Agreement”), among PENNYMAC CORP. (the “Seller”),
Guarantor and Buyer, Buyer has agreed from time to time to enter into
Transactions with Seller. It is a condition precedent to the obligation of Buyer
to enter into Transactions with Seller under the PC Repurchase Agreement that
Guarantor shall have executed and delivered this Guaranty to Buyer;

WHEREAS, as a condition precedent to entering into the PC Repurchase Agreement,
the Guarantor is required to execute and deliver this Guaranty;

WHEREAS, the Guarantor will receive a benefit, either directly or indirectly
from the Seller for entering into this Guaranty; and

WHEREAS, pursuant to the Base Indenture, dated as of December 20, 2017, among
the Buyer, as issuer, the Seller, as servicer and as administrator, Citibank,
N.A., as indenture trustee (in such capacity, the “Indenture Trustee”),
calculation agent, paying agent and securities intermediary and Credit Suisse
First Boston Mortgage Capital LLC, as an administrative agent (together with all
schedules and exhibits thereto, as may be amended, restated, supplemented or
otherwise modified from time to time, the “Base Indenture,” and collectively
with each supplement to the Base Indenture executed and delivered in conjunction
with the issuance of the related Series of Notes, including the schedules and
exhibits thereto, the “Indenture”), Buyer will grant to the Indenture Trustee
for the benefit and security of the holders of the notes issued under the
Indenture (the “Noteholders”) and the Indenture Trustee, in its individual
capacity (the Noteholder and the Indenture Trustee, together, the “Secured
Parties”), a security interest in all its right, title and interest in and to
the PC Repurchase Agreement and this Guaranty.

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the PC Repurchase Agreement and to enter into Transactions
thereunder, Guarantor hereby agrees with Buyer, as follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms which are defined
in the PC Repurchase Agreement and used herein are so used as so defined.



--------------------------------------------------------------------------------

(b) For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of Seller to Buyer, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with the PC Repurchase Agreement and
any other Program Agreements and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to Buyer that are
required to be paid by Seller pursuant to the terms of the Program Agreements
and costs of enforcement of this Guaranty reasonably incurred) or otherwise.

2. Guaranty. (a) Guarantor hereby unconditionally and irrevocably guarantees to
Buyer the prompt and complete payment and performance by Seller when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

(b) Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by Buyer in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or collecting against, Guarantor under this
Guaranty. This Guaranty shall remain in full force and effect until the later of
(i) the termination of the PC Repurchase Agreement and (ii) the Obligations are
paid in full, notwithstanding that from time to time prior thereto Seller may be
free from any Obligations.

(c) No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder which shall, notwithstanding any such payment or payments, remain
liable for the amount of the outstanding Obligations until the outstanding
Obligations are paid in full.

(d) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Buyer on account of Guarantor’s liability hereunder,
Guarantor will notify Buyer in writing that such payment is made under this
Guaranty for such purpose.

3. Right of Set-off. Buyer is hereby irrevocably authorized at any time and from
time to time without notice to Guarantor, any such notice being hereby waived by
Guarantor, to set-off and appropriate and apply any and all monies and other
property of Guarantor, deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Buyer of any Affiliate
thereof to or for the credit or the account of Guarantor, or any part thereof in
such amounts as Buyer may elect, on account of the Obligations and liabilities
of Guarantor hereunder and claims of every nature and description of Buyer
against Guarantor, in any currency, whether arising hereunder, under the PC
Repurchase Agreement or otherwise, as Buyer may elect, whether or not Buyer has
made any demand for payment and although such Obligations and liabilities and
claims may be contingent or unmatured. Buyer shall notify Guarantor promptly of
any such set-off and the application made by Buyer, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of Buyer under this paragraph are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which Buyer
may have.

 

-2-



--------------------------------------------------------------------------------

4. Subrogation. Notwithstanding any payment or payments made by Guarantor
hereunder or any set-off or application of funds of Guarantor by Buyer,
Guarantor shall not be entitled to be subrogated to any of the rights of Buyer
against Seller or any other guarantor or any collateral security or guarantee or
right of offset held by Buyer for the payment of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Seller or any other guarantor in respect of payments made by Guarantor
hereunder, until all amounts owing to Buyer by Seller on account of the
Obligations are paid in full and the PC Repurchase Agreement is terminated. If
any amount shall be paid to Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amounts shall be held by Guarantor for the benefit of Buyer, segregated from
other funds of Guarantor, and shall, forthwith upon receipt by Guarantor, be
turned over to Buyer in the exact form received by Guarantor (duly indorsed by
Guarantor to Buyer, if required), to be applied against the Obligations, whether
matured or unmatured, in such order as Buyer may determine.

5. Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against Guarantor, and without notice to or further assent by Guarantor, any
demand for payment of any of the Obligations made by Buyer may be rescinded by
Buyer, and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Buyer, and the PC
Repurchase Agreement, and the other Program Agreements and any other document in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, pursuant to its terms and as Buyer may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by Buyer for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. Buyer shall have no obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guaranty or any property subject thereto. When making
any demand hereunder against Guarantor, Buyer may, but shall be under no
obligation to, make a similar demand on Seller and any failure by Buyer to make
any such demand or to collect any payments from Seller or any release of Seller
shall not relieve Guarantor of its obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of Buyer against Guarantor. For the purposes hereof “demand”
shall include, but is not limited to, the commencement and continuance of any
legal proceedings.

6. Guaranty Absolute and Unconditional. (a) Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by Buyer upon this Guaranty or acceptance of this
Guaranty; the Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived in
reliance upon this Guaranty; and all dealings between Seller or Guarantor, on
the one hand, and Buyer, on the other, shall likewise be conclusively presumed
to have been had or consummated in reliance upon this Guaranty. Guarantor waives

 

-3-



--------------------------------------------------------------------------------

diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon Seller or the Guaranty with respect to the Obligations.
This Guaranty shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
PC Repurchase Agreement, the other Program Agreements, any of the Obligations or
any collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Buyer, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by Seller against Buyer, or
(iii) any other circumstance whatsoever (with or without notice to or knowledge
of Seller or Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of Seller for the Obligations, or of Guarantor
under this Guaranty, in bankruptcy or in any other instance. When pursuing its
rights and remedies hereunder against Guarantor, Buyer may, but shall be under
no obligation, to pursue such rights and remedies that they may have against
Seller or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
Buyer to pursue such other rights or remedies or to collect any payments from
Seller or any such other Person or to realize upon any such collateral security
or guarantee or to exercise any such right of offset, or any release of Seller
or any such other Person or any such collateral security, guarantee or right of
offset, shall not relieve Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of Buyer against Guarantor. This Guaranty shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon Guarantor and their successors and assigns thereof, and shall inure
to the benefit of Buyer, and successors, indorsees, transferees and assigns,
until all the Obligations and the obligations of Guarantor under this Guaranty
shall have been satisfied by payment in full, notwithstanding that from time to
time during the term of the PC Repurchase Agreement Seller may be free from any
Obligations.

(b) Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to Buyer as follows:

(i) Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against Buyer any claim or defense based upon, an election of
remedies by Buyer which in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s (x) subrogation rights, (y) rights to
proceed against Seller or any other guarantor for reimbursement or contribution,
and/or (z) any other rights of Guarantor to proceed against Seller, against any
other guarantor, or against any other person or security.

(ii) Guarantor is presently informed of the financial condition of Seller and of
all other circumstances which diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations. Guarantor hereby covenants that it
will make its own investigation and will continue to keep itself informed of
Seller’s financial condition, the status of other guarantors, if any, of all
other circumstances which bear upon the risk of nonpayment and that it will
continue to rely upon sources other than Buyer for such information and will not
rely upon Buyer for any such information. Absent a written request for such
information by Guarantor to Buyer, Guarantor hereby waives its right, if any, to
require Buyer to disclose to Guarantor any information which Buyer may now or
hereafter acquire concerning such condition or circumstances including, but not
limited to, the release of or revocation by any other guarantor.

 

-4-



--------------------------------------------------------------------------------

(iii) Guarantor has independently reviewed the PC Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by Seller or any other guarantor to
Buyer, now or at any time and from time to time in the future.

(iv) Guarantor is not required to register as an “investment company” under the
Investment Company Act of 1940, as amended from time to time.

(c) Guarantor hereby covenants that it shall not merge, consolidate, amalgamate,
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided that
Guarantor may merge or consolidate with (i) any wholly owned subsidiary of
Guarantor, (ii) any other Person if Guarantor is the surviving entity, or
(iii) with the prior written consent of the Administrative Agent, so long that,
in each case, after giving effect thereto, no Default would exist hereunder.

7. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Seller or any substantial part of its property, or otherwise, all as though such
payments had not been made.

8. Payments. Guarantor hereby agrees that the Obligations will be paid to Buyer
without set-off or counterclaim in U.S. Dollars.

9. Event of Default. If an Event of Default under the PC Repurchase Agreement
shall have occurred and be continuing, Guarantor agrees that, as between
Guarantor and the Buyer, the Obligations may be declared to be due in accordance
with the terms of the PC Repurchase Agreement for purposes of this Guaranty
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any such declaration as against the Seller and that, in the
event of any such declaration (or attempted declaration), such Obligations shall
forthwith become due by Guarantor for purposes of this Guaranty.

10. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

-5-



--------------------------------------------------------------------------------

11. Headings. The paragraph headings used in this Guaranty are for convenience
of reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

12. No Waiver; Cumulative Remedies. Buyer shall not by any act (except by a
written instrument pursuant to Section 13 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

13. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and
Buyer, provided that any provision of this Guaranty may be waived by Buyer in a
letter or agreement executed by Buyer or by facsimile or electronic transmission
from Buyer to the Guarantor. This Guaranty shall be binding upon the personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of Buyer and its successors and assigns.

14. Notices. Notices delivered in connection with this Guaranty shall be given
in accordance with Section 10.04 of the PC Repurchase Agreement.

15. Governing Law; Jurisdiction; Waivers.

(a) THIS GUARANTY AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO OR IN CONNECTION WITH THIS GUARANTY, THE RELATIONSHIP OF THE PARTIES HERETO,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b) THE GUARANTOR SUBMITS ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

 

-6-



--------------------------------------------------------------------------------

(c) THE GUARANTOR CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(d) THE GUARANTOR AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS
ADDRESS SET FORTH HEREIN OR AT SUCH OTHER ADDRESS OF WHICH EACH OTHER PARTY
HERETO SHALL HAVE BEEN NOTIFIED IN WRITING, EXCEPT THAT WITH RESPECT TO THE
INDENTURE TRUSTEE, CALCULATION AGENT, PAYING AGENT AND SECURITIES INTERMEDIARY,
SERVICE OF PROCESS MAY ONLY BE MADE AS REQUIRED BY APPLICABLE LAW;

(e) THE GUARANTOR AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

(f) THE GUARANTOR WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

16. Integration; Counterparts. This Guaranty represents the agreement of
Guarantor with respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein. This Guaranty may be executed in any number of counterparts, each of
which so executed will be deemed to be an original, but all such counterparts
will together constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Guaranty by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Guaranty.

17. Third Party Beneficiaries. Each of the Secured Parties and the
Administrative Agent shall be a third party beneficiary of this Guaranty and
shall be entitled to enforce the Guarantor’s Obligations hereunder to the same
extent as if it was a signatory hereto.

18. Acknowledgments. Guarantor hereby acknowledges that:

(a) Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;

(b) Buyer does not have any fiduciary relationship to Guarantor, Guarantor does
not have any fiduciary relationship to Buyer and the relationship between Buyer
and Guarantor is solely that of surety and creditor;

 

-7-



--------------------------------------------------------------------------------

(c) no joint venture exists between Buyer and Guarantor or among Buyer, Seller
and Guarantor;

(d) this Guaranty is “a security agreement or arrangement or other credit
enhancement” that is “related to” and provided “in connection with” the PC
Repurchase Agreement and each Transaction thereunder and is within the meaning
of Sections 101(38A)(A) and 741(7)(A)(xi) of the Bankruptcy Reform Act of 1978,
11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”) and is, therefore
to the extent of damages in connection with the PC Repurchase Agreement,
measured in accordance with Section 562 of the Bankruptcy Code (i) a “securities
contract” as that term is defined in Section 741(7)(A)(xi) of the Bankruptcy
Code and (ii) a “master netting agreement” as that term is defined in
Section 101(38A) of the Bankruptcy Code; and

(e) Buyer’s right to cause the termination, liquidation or acceleration of, or
to offset or net termination values, payment amounts or other transfer
obligations arising under or in connection with the PC Repurchase Agreement and
this Guaranty is in each case a contractual right to cause the termination,
liquidation or acceleration of, or to offset or net termination values, payment
amounts or other transfer obligations arising under or in connection with this
Guaranty as described in Sections 362(b)(6), 362(b)(27), 555 and/or 561 of the
Bankruptcy Code.

19. Each of the following events or circumstances shall constitute an “Event of
Default” under this Guaranty:

(a) For any reason, this Guaranty at any time shall not be in full force and
effect in all material respects or shall not be enforceable in all material
respects in accordance with its terms, or Guarantor or any Affiliate of
Guarantor shall seek to disaffirm, terminate, limit or reduce its obligations
hereunder.

(b) A material breach by Guarantor of the representation or warranty in
Section 6(b)(iv) hereof, if not cured within thirty (30) days following the
occurrence of such breach.

(c) Breach of the covenant in Section 6(c) hereof.

[Signature page follows]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

By:   /s/ Pamela Marsh  

Name:

 

Pamela Marsh

 

Title:

 

Managing Director, Treasurer

[Signature Page to PC Repo Guaranty]